Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 1 of 37

EXHIBIT D
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 2 of 37

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SAMANTHA SIVA KUMARAN and THE A STAR
GROUP, INC. d/b/a TIMETRICS,

 

Case No, 1:19-cv-08345-MKV-DCF
Plaintiffs,

-against-

NORTHLAND ENERGY TRADING, LLC,
HEDGE SOLUTIONS, INC., RICHARD M. LARKIN,
DANIEL LOTHROP and DOMENIC BRAMANTE,

Defendants.
sae xX

 

RESPONSES AND OBJECTIONS TO PLAINTIFFS’
DOCUMENT REQUESTS TO DEFENDANT DANIEL LOTHROP

Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, defendant Dan
Lothrop (“Defendant”) submits these responses and objections to Plaintiffs’ Document Requests
dated June 11, 2020 (the “Requests” and each, a “Request” in this action (the “Action”).

GENERAL OBJECTIONS

Defendant makes the following General Objections, which apply to the Requests
generally and to each specific Request.

l, Defendant objects to the Requests because they seek documents and information
that are not in Defendant’s possession, custody or control,

2, Defendant objects to the Requests to the extent they are not limited to a
reasonable time period and/or seek documents for the period before Lothrop was employed by
Northland See, e.g., Request | (2014 to the present); Request 3 (date of inception to the current
date); Requests 5, 6, 7 (no time frame); Requests 8 and 9 (2011 until present date). Such

Requests are overly broad, unduly burdensome, and call for information that is not relevant to
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 3 of 37

the parties’ claims or defenses and not proportional to the needs of the Action. Defendant
objects to providing documents outside of a reasonable time period and/or before the time he was
employed by Northland.

3, Defendant objects to the Requests to the extent they seek documents from
Defendant for the period prior to May 9, 2016, Plaintiffs expressly released Northland and
Hedge and their employees, including Defendant, from “any and all claims ... of any kind or
nature whatsoever, whether known or unknown, which the Parties may have, or claims they may
have had, or now has or claims to have, from the beginning of the world to [May 9, 2016]....”
See Mutual Release and Settlement Agreement dated May 9, 2016 (the “Settlement Agreement”)
§ 4 (the “Release”). All claims arising from allegations and events that took place on or before
May 9, 2016 are barred by the Settlement Agreement. Defendant objects to producing
documents that pre-date May 9, 2016,

4, Defendant objects to the Requests to the extent they are overly broad, unduly
burdensome, and call for information that is not relevant to the parties’ claims or defenses and
not proportional to the needs of the Action. Defendant objects to providing documents in
response to such Requests because it would be unduly burdensome and require unreasonable
effort and expense by Defendant that would be disproportionate to the needs of the Action.

3: Defendant objects to the Requests to the extent they contain undefined terms
and/or are vague and unintelligible. Defendant is unable to produce documents in response to
such Requests,

6. Defendant objects to the Requests to the extent they seek information that is
protected by the attorney-client privilege, the work-product doctrine, or any other applicable law,

regulation, privilege, immunity or discovery protection, Defendant will not produce privileged

aS
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 4 of 37

documents in response to the Requests, Inadvertent production of any information covered by
any privilege, immunity or protection shall not constitute a waiver of any privilege, immunity or
protection or of any other ground for objecting to discovery or admissibility of such material or its
subject matter. Nor shall such production constitute a waiver of Defendant’s rights to object to
the use of such material at any stage of this action or in any other proceeding.

a Defendant reserves the right to condition the production of documents containing
confidential or proprietary information or trade secrets of Northland and/or Hedge on the Court’s
issuance of a confidentiality or protective order governing the disclosure of such information.

8. By responding to these Requests and producing documents, Defendant does not
waive any objection that may be applicable to the use, for any purpose, by Plaintiffs of any
information given in response or documents produced in this action, or the admissibility,
privilege, relevancy, authenticity, or materiality of any information or documents. Defendant
expressly reserves the right to object to the use of any documents or information or their subject
matter during any subsequent proceeding, including the trial or this or any other investigation or
action.

9, Defendant objects to the Requests to the extent that they assume the existence of
facts that do not exist or the occurrence of events that did not take place. Defendant's responses
to the Requests are not intended to be, and shall not be construed as, an admission that any
factual predicates stated in the Requests are accurate. No objection or limitation, or lack thereof,
made in Defendant’s responses shall be deemed an admission as to the existence or nonexistence
of documents or information.

10. Defendant reserves the right to revise, supplement, and amend these responses and

objections as this matter progresses.
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 5 of 37

OBJECTIONS AND RESPONSES TO SPECIFIC DOCUMENT REQUESTS

Document Request No. 1 Documents related to and including a signed copy of your
employment contracts, including all terms of references, roles, responsibilities, compensation
and incentive bonus structure, since hiring to present date. If the contract has been revised or
updated since your hiring, please provide the date of each such revision or update, and include
the details of each such revision or update, and the reasons for the revision or update.

Response to Document Request No, 1; Defendant objects to Request 1 because it calls
for documents and information that are not relevant to the parties’ claims or defenses and not
proportional to the needs of the Action. Defendant will not produce documents in response to
Request |,

Document Request No. 2 Documents related to all Front/Middle/Back Office
policies and procedures governing to Your hedging and trading activities from the date you
became trade in 2014 until present date.

Response to Document Request No. 2; Defendant objects to Request 2 because it calls
for documents and information that are not in Defendant’s possession, custody or control.
Defendant objects to Requests 2 because it contains vague and undefined capitalized terms,
including “Front/Middle/Back Office,” which makes the Request unintelligible. Defendant
further objects to Request 2 because it calls for documents that are not relevant to the parties’
claims or defenses and not proportional to the needs of the Action, and it is overly broad and
unduly burdensome and requires unreasonable efforts or expense on behalf of Defendant
disproportionate to the needs of the Action because it calls for “all Front/Middle/Back Office
policies and procedures” (emphasis added) over the course of at least six years. Defendant will

not produce documents in response to Request 2.
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 6 of 37

Document Request No. 3 Documents related to all risk management controls,
policies and procedures, of Your hedging and trading activities from the date You became the
trade until present date, Include without limitation, all Documents related to the risk management
policies and procedures that were in effect at Northland and Hedge (as described in Engagement
Letter 5) when Plaintiff's PILOT was in effect commencing March 2014. If they have been
revised since then, please include the date of each revision, describing in detail what was
changed or revised on such date.

Response to Document Request No. 3: Defendant objects to Request 3 because it calls
for documents and information that are not in Defendant’s possession, custody or control.
Defendant objects to Requests 3 because it contains vague and undefined capitalized terms,
including “Plaintiff's PILOT,” which makes the Request unintelligible. Defendant further
objects to Request 3 because it calls for documents that are not relevant to the parties’ claims or
defenses and not proportional to the needs of the Action, and it is overly broad and unduly
burdensome and requires unreasonable efforts or expense on behalf of Defendant
disproportionate to the needs of the Action because it calls for “all risk management controls,
policies and procedures” (emphasis added) over the course of at least six years, Defendant will
not produce documents in response to Request 3.

Document Request No. 4 Documents related to and including all electronic copies
of the OBT Book, in electronic spreadsheet format (XLS) from the date of inception to the
current date.

Response to Document Request No. 4: Defendant objects to Request 4 because it calls
for documents and information that are not in Defendant’s possession, custody or control.

Defendant further objects to Request 4 because it calls for documents that are not relevant to the
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 7 of 37

parties’ claims or defenses and not proportional to the needs of the Action, and it is overly
broad and unduly burdensome and requires unreasonable efforts or expense on behalf of
Defendant disproportionate to the needs of the Action because it calls for “all electronic copies
of the OBT Book from the date of inception of the current date” (emphasis added). Defendant
further objects to Request 4 because it is not limited by any reasonable time period and calls for
documents to be produced in a manner other than the manner in which they are kept in the
ordinary course of business. Defendant further objects to Request 4 because it calls for the
production of confidential and proprietary information of Northland and/or Hedge and thus
could be produced only upon the Court’s issuance of a confidentiality or protective order
governing the disclosure of such information. Defendant will not produce documents in
response to Request 4.

Document Request No. 5 Documents related to ALL compliance, regulations and
laws that You are required to abide by, including CEA compliance Rules, CTA disclosure
documents, disclosures to customers and regulators, and other disclosures related to the trading
floor operations of Northland and Hedge, and hedging and trading of gallons as described in
this Complaint.

Response to Document Request No. 5

Defendant objects to Request 5 because it calls for documents and information that are
not in Defendant’s possession, custody or control, Defendant further objects to Request 5
because it calls for documents that are not relevant to the parties’ claims or defenses and not
proportional to the needs of the Action, and it is overly broad and unduly burdensome and
requires unreasonable efforts or expense on behalf of Defendant disproportionate to the needs

of the Action because it calls for “ALL compliance regulations and laws ...” (emphasis in

Debra it teen!
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 8 of 37

original), Defendant further objects to Request 5 because it is overly broad and unduly
burdensome and requires unreasonable efforts or expense on behalf of Defendant
disproportionate to the needs of the Action because it calls for “trading floor operations” and
“hedging and trading of gallons as described in this Complaint” without specifying which
section(s)of the 369-paragraph complaint Plaintiffs are referring to, which makes Request 5
unintelligible, Defendant further objects to Request 5 because it is not limited by any time
period, and it calls for the production of confidential and proprietary information of Northland
and/or Hedge and thus could be produced only upon the Court’s issuance of a confidentiality or
protective order governing the disclosure of such information, Defendant will not produce
documents in response to Request 5,

Document Request No. 6 All Communications, including but not limited to emails
with meta data, instant messengers, yahoo messengers, Trillian messengers, text messengers,
FTP logs, phone calls with logs and transcripts, and other methods of transmission of
communications, between you and Defendants, related in any way to Plaintiff, STORM, OBT
Book and the subject matter of this Complaint.

Response to Document Request No. 6: Defendant objects to Request 6 because it calls
for documents and information that are not in Defendant's possession, custody or control,
Defendant further objects to Request 6 because it contains vague and undefined terms,
including “communications, between [Lothrop] and Defendants” and “STORM,” which make it
unintelligible, Defendant further objects to Request 6 because it calls for documents and
fnfennNtG that are not relevant to the parties’ claims or defenses and not proportional to the
needs of the Action. Defendant further objects to Request 6 because it is overly broad unduly

burdensome and requires unreasonable efforts or expense on behalf of Defendant

 
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 9 of 37

disproportionate to the needs of the Action, including because it calls for “All” communications
(written and otherwise) between Lothrop and an undefined set of people, “related any way” to a
wide variety of topics including “the subject matter” of the Complaint comprising 69 pages and
320 paragraphs and it is not limited by any reasonable time period. Defendant will not produce
documents in response to Request 6,

Document Request No. 7 Documents related to and showing the detailed position
statements of the deals managed in the OBT BOOK, (in CSV format), which means all
positions, including a detailed CSV record of all customer tra nsactions and offsetting exchange
traded options and futures transactions, from the date of inception of the OBT Book since
present date. Separate the foregoing by NYMEX delivery month.

Response to Document Request No. 7

Defendant objects to Request 7 because it calls for documents and information that are
not in Defendant’s possession, custody or control, Defendant further objects to Request 7
because it calls for documents that are not relevant to the parties’ claims or defenses and not
proportional to the needs of the Action, and it is overly broad and unduly burdensome and
requires unreasonable efforts or expense on behalf of Defendant disproportionate to the needs
of the Action, including because it calls for “all positions, including ... all customer
transactions and offsetting exchange traded options and futures transactions, from the date of
inception of the OBT Book since [sic] present date (emphasis added). Defendant further
objects to Request 7 because it is not limited by any reasonable time period and calls for
documents to be produced in a manner other than the manner in which they are kept in the
ordinary course of business, Defendant further objects to Request 7 because it calls for the

production of confidential and proprietary information of Northland and/or Hedge and thus
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 10 of 37

could be produced only upon the Court’s issuance of a confidentiality or protective order
governing the disclosure of such information, Defendant will not produce documents in
response to Request 7.

Document Request No. 8 Documents related to and showing the financial
performance, profitability, profit and loss statements for the OBT Book, Avi’s Spreadsheets,
STORM or all other trading and hedging strategies conduct at Northland and Hedge on
customer gallons, Include without limitation documents showing comparisons related to the
Baseline P&L, on a cents/gallon basis, from the date of Plaintiff was engaged in 2011 until
present date, Separate those results by those on OBT Book, Avi's Spreadsheets, STORM,
and/or any other strategies used.

Response to Document Request No. 8

Defendant objects to Request 8 because it calls for documents and information that are
not in Defendant’s possession, custody or control, Defendant further objects to Request 8
because it contains vague and undefined capitalized terms, including “Avi’s Spreadsheets” and
“STORM,” which makes the Request unintelligible. Defendant further objects to Request 8
because it calls for documents that are not relevant to the parties’ claims or defenses and not
proportional to the needs of the Action, and it is overly broad and unduly burdensome and
requires unreasonable efforts or expense on behalf of Defendant disproportionate to the needs
of the Action, including because it calls for “all other trading and hedging strategies
conduct[sic] at Northland and Hedge...” Defendant further objects to Request 8 because it is
not limited by any reasonable time period and calls for documents to be produced in a manner
other than the manner in which they are kept in the ordinary course of business, Defendant

further objects to Request 8 because it calls for the production of confidential and proprietary

 
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 11 of 37

information of Northland and/or Hedge and thus could be produced only upon the Court’s
issuance of a confidentiality or protective order governing the disclosure of such information.
Defendant will not produce documents in response to Request 8.

Document Request No. 9 Documents related to regulatory compliance
investigations conducted by any governing body or authority, including but not limited to NFA,
CFTC, CME, NYMEX and the Massachusetts State Department, related to the compliance of
You, Northland and Hedge business activities since Plaintiff hiring in 2011 until present date.
Include without limitation all documents related to those that resulted in compliance fines
publicly listed in June 2016.

Response to Document Request No. 9

Defendant objects to Request 9 because it calls for documents and information that are
not in Defendant’s possession, custody or control, Defendant further objects to Request 9
because it calls for documents and information that are not relevant to the parties’ claims or
defenses and not proportional to the needs of the Action, and is propounded for an improper
purpose, namely intimidation and harassment. Defendant further objects to Request 9 because
it is unduly burdensome and requires unreasonable efforts or expense on behalf of Defendant
disproportionate to the needs of the Action, including because it calls for documents to be
produced over a nine-year period. Defendant will not produce documents in response to
Request 9.

Document Request No.10 Documents and Communications (including all phone
calls, transcripts and recordings as required to be maintained under Engagement Letter 5) with
ADM Investor Services (“ADMIS”) related to the PILOT with Plaintiff conducted in 2014 -

2015, Including without limitation, all Powers of Attorney to trade, account opening forms, and

 
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 12 of 37

other statements, such as all Daily Statements and all other FCM Statements.

Response to Document Request No. 10: Defendant objects to Request 10 because it
calls for documents and information that are not in Defendant’s possession, custody or control,
Defendant further objects to Request 10 because it contains vague and undefined capitalized
terms, including “PILOT” and “Daily Statements,” which makes the Request unintelligible.
Defendant further objects to Request 10 because it calls for documents that are not relevant to
the parties’ claims or defenses and not proportional to the needs of the Action, and it is overly
broad and unduly burdensome and requires unreasonable efforts or expense on behalf of
Defendant disproportionate to the needs of the Action, including because it calls for “all phone
calls, transcripts and recordings ... with ,.. ADMIS” and “all Powers of Attorney to trade
account opening forms, and other statements ...” (emphasis added). Defendant further objects to
Request 10 because it calls for the production of confidential and proprietary information of
Northland and/or Hedge and thus could be produced only upon the Court’s issuance of a
confidentiality or protective order governing the disclosure of such information. Defendant will
not produce documents in response to Request 10,

Document Request No, 11 Documents related to all independent analysis and
quantifications of risk exposures, profitability, margin and cashflow, and valuation or any other
analysis conducted by YOU related to the trading and hedging activities in the ADMIS account
during the period March 2014 until March 2015, during the period Plaintiff's PILOT was
active. Include without limitation analysis of all the unauthorized Jefferies transactions that were
included in that PILOT during the foregoing period as described in the Complaint.

Response to Document Request No. 11: Defendant objects to Request 11 because it

calls for documents and information that are not in Defendant’s possession, custody or control,

11

 
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 13 of 37

Defendant further objects to Request 11 because it contains vague and undefined terms,
including “PILOT” and the “unauthorized Jefferies transactions,” which make Request 11
unintelligible. Defendant further objects to Request 11 because it calls for documents that are
not relevant to the parties’ claims or defenses and not proportional to the needs of the Action,
and it is overly broad and unduly burdensome and requires unreasonable efforts or expense on
behalf of Defendant disproportionate to the needs of the Action, including because it calls for
“all independent analysis and quantifications ...” and “analysis of all the unauthorized Jeffries
transactions ...” (emphasis added). Defendant further objects to Request 11 to the extent it
calls for the production of production of documents containing confidential and proprietary
information of Northland and/or Hedge and thus could be produced only upon the Court’s
issuance of a confidentiality or protective order governing the disclosure of such information.
Defendant will not produce documents in response to Request 11.

Document Request No.12 Documents related to the errors and margin calculations,
intraday execution problems such as “walking up the bands”, instances impacting deal
execution, system errors, and other instances where you could not transact immediately, or
received error logs, margin had to be extended on the account to compensate for errors, you had
to place orders on the phone, for heating oil options at ADMIS, during the activities alleged in
the Complaint between 2014-2015.

Response to Document Request No. 12: Defendant objects to Request 12 because it
calls for documents and information that are not in Defendant’s possession, custody or control.
Defendant further objects to Request 12 because it contains vague and undefined terms,
including “walking up the bands,” which make Request 12 unintelligible. Defendant further

objects to Request 12 because it calls for documents that are not relevant to the parties’ claims
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 14 of 37

or defenses and not proportional to the needs of the Action, and it is overly broad and unduly
burdensome and requires unreasonable efforts or expense on behalf of Defendant
disproportionate to the needs of the Action. Defendant further objects to Request 12 to the
extent it calls for the production of production of documents containing confidential and
proprietary information of Northland and/or Hedge and thus could be produced only upon the
Court’s issuance of a confidentiality or protective order governing the disclosure of such

information, Defendant will not produce documents in response to Request 12.

Dated: Uniondale, New York
July 13, 2020

WESTERMAN BALL EDERER MILLER
ZUCKER & SHARFSTEIN, LLP

By:  /s/ Ellen Tobin, Esq.
Ellen Tobin, Esq.
1201 RXR Plaza
Uniondale, New York 11566
(516) 622-9200
Attorneys for Defendants

02234319
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 15 of 37

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-- wane x
SAMANTHA SIVA KUMARAN and THE A STAR
GROUP, INC. d/b/a TIMETRICS,

 

 

Case No. 1:19-cv-08345-MKV-DCF
Plaintiffs,

-against-
NORTHLAND ENERGY TRADING, LLC,
HEDGE SOLUTIONS, INC. RICHARD M. LARKIN,
DANIEL LOTHROP, and DOMENIC BRAMANTE,

Defendants.

 

STATE OF NEW YORK _ )
5S:
COUNTY OF NASSAU ___ )

Ellen Tobin, an attorney at law admitted to practice before this Court, affirms as follows:

On July 13, 2020 deponent served a true and correct copy of the attached RESPONSES
AND OBJECTIONS TO PLAINTIFFS’ DOCUMENT REQUESTS TO DEFENDANT
DANIEL LOTHROP upon Samantha Siva Kumaran, Plaintiff‘ Pro Se, by email to
samantha@timetricsrisk.com for delivery upon Samantha Siva Kumaran, The A Star Group,
Inc., 119 West 72" Street #204, New York, NY 10023.

Dated: Long Beach, New York
July 13, 2020

is) Ellen Solin
Ellen Tobin

 
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 16 of 37

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
X

 

SAMANTHA SIVA KUMARAN and THE A STAR

GROUP, INC. d/b/a TIMETRICS,
Case No. 1:19-cv-08345-MK V-DCF

Plaintiffs,
~against-
NORTHLAND ENERGY TRADING, LLC,
HEDGE SOLUTIONS, INC., RICHARD M. LARKIN,
DANIEL LOTHROP and DOMENIC BRAMANTE,

Defendants.
aay

 

UPDATED RESPONSES AND OBJECTIONS TO PLAINTIFFS’
DOCUMENT REQUESTS TQ DEFENDANT DOMENIC BRAMANTE

Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, defendant Domenic
Bramante (“Defendant”) submits these responses and objections to Plaintiffs’ Document
Requests dated June 30, 2020 (the “Requests” and each, a “Request”) in this action (the
“Action”).

ENERAL OBJE NS

Defendant makes the following General Objections, which apply to the Requests
generally and to each specific Request.

1, Defendant objects to the Requests because they seek documents and information
that are not in Defendant’s possession, custody or control.

Zi Defendant objects to the Requests to the extent they are not limited to a
reasonable time period. See, e.g., Requests 3, 13 (March 2011 to the present); Requests 5, 6, 7,
9, 10, 12, 14(iii), 14(iv), 16, 17, 18 (no time frame); Requests 11, 15, 19 (2011 until present

date). Such Requests are overly broad, unduly burdensome, call for information that is not
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 17 of 37

relevant to the parties’ claims or defenses, and not proportional to the needs of the Action.
Defendant objects to providing documents outside of a reasonable time period.

a Defendant objects to the Requests to the extent they seek documents from
Defendant for the period prior to May 9, 2016. Plaintiffs expressly released Northland and
Hedge and their employees, including Defendant, from:

any and all claims ... of any kind or nature whatsoever, whether

known or unknown, which the Parties may have, or claims they

may have had, or now has or claims to have, from the beginning of

the world to [May 9, 2016], including but not limited to any claims

resulting, from, arising out of, or connected, directly or indirectly,

with all allegations and claims, express or implied, that the Parties

asserted or could have asserted in the Lawsuit,
See Mutual Release and Settlement Agreement dated May 9, 2016 (the “Settlement Agreement”)
§ 4 (the “Release”). All claims arising from allegations and events that took place on or before
May 9, 2016 are barred by the Settlement Agreement. Defendant objects to producing
documents that pre-date May 9, 2016.

4. Defendant objects to the Requests to the extent they are overly broad, unduly
burdensome and call for information that is not relevant to the parties’ claims or defenses and not
proportional to the needs of the Action. Defendant objects to providing documents in response
to such Requests because it would be unduly burdensome and require unreasonable effort and
expense by Defendant that would be disproportionate to the needs of the Action.

5: Defendant objects to the Requests to the extent they contain undefined terms
and/or are vague and unintelligible. Defendant is unable to produce documents in response to
such Requests.

6. Defendant objects to the Requests to the extent they seek information that is

protected by the attorney-client privilege, the work-product doctrine, or any other applicable law,
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 18 of 37

regulation, privilege, immunity or discovery protection. Defendant will not produce privileged
documents in response to such Requests. Inadvertent production of any information covered by
any privilege, immunity or protection shall not constitute a waiver of any privilege, immunity or
protection or of any other ground for objecting to discovery or admissibility of such material or its
subject matter. Nor shall such production constitute a waiver of Defendant’s rights to object to
the use of such material at any stage of this action or in any other proceeding.

7. Defendant reserves the right to condition the production of documents containing
confidential, proprietary or sensitive information or trade secrets of Northland or Hedge on the

" Court’s issuance of a confidentiality or protective order governing the disclosure of such
information.

8. By responding to these Requests and producing documents, Defendant does not
waive any objection that may be applicable to the use, for any purpose, by Plaintiffs of any
information given in response or documents produced in this action, or the admissibility,
privilege, relevancy, authenticity, or materiality of any information or documents. Defendant
expressly reserves the right to object to the use of any documents or information or their subject
matter during any subsequent proceeding, including the trial or this or any other investigation or
action.

9, Defendant objects to the Requests to the extent they assume the existence of facts
that do not exist or the occurrence of events that did not take place. Defendant’s responses to the
Requests are not intended to be, and shall not be construed as, an admission that any factual
predicates stated in the Requests are accurate. No objection or limitation, or lack thereof, made
in Defendant’s responses shall be deemed an admission as to the existence or nonexistence of

documents or information.
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 19 of 37

10. Defendant reserves the right to revise, supplement, and amend these responses and
objections as this matter progresses.

CTIONS AN SPONS O SPECIFIC DO ENT REQUEST:

Request No. 1 All Documents and Communications related to your employment
contracts, and any Agreements between You and Northland and Hedge or their Affiliates. Include
without limitation signed copy(s) of your employment contract(s) in effect, all terms of
references, roles, responsibilities, compensation and incentive bonus structure, since hiring to
_ present date. If the contract has been revised or updated since your hiring, please provide the date
of each such revision or update and include the details of each such revision or update, and the
reasons for the revision or update. If your Agreements including contract services or other 1099
related work, provide those Agreements.

Response to Request No. 1: Defendant objects to Request | because it is overly broad
and unduly burdensome and calls for documents and information that are not relevant to the
parties’ claims or defenses and not proportional to the needs of the Action. Defendant will not
produce documents in response to Request 1.

Request No. 2 All Documents and Communications related to any employment
manuals, policies and procedures, rules, compliance laws and regulatory requirements, governing
your job functions at both Northland and Hedge. Include the date and title of such document, the
manner in which the document was communicated to do, and the manner in which you
acknowledge receipt of the document or knowledge of its contents.

Response to Request No. 2: Defendant objects to Request 2 because it calls for
documents and information that are not in Defendant’s possession, custody or control.

Defendant further objects to Request 2 because it is overly broad, unduly burdensome, vague and
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 20 of 37

calls for documents and information that are not relevant to the parties’ claims or defenses and
not proportional to the needs of the Action, and because it calls for documents to be produced in
a manner other than the manner in which they are kept in the ordinary course of business.
Defendant will not produce documents in response to Request 2.

R No All Documents and Communications that YOU prepared, reviewed
or are aware exist related to the accounting, financial statements, financial performance, P&L,
measurement of profit per gallons, on Defendant’s trading and hedging activities since Plaintiff's
NDA in March 2011 until present date. Separate your results by for the Avi’s Spreadsheets,
STORM, OBT Book, or all other trading and hedging strategies conduct at Northland and Hedge
on customer gallons. Include without limitation documents showing comparisons related to the
Baseline P&L on a cents/gallon basis, from the date of Plaintiff was engaged in March 2011 until
present date, Separate those results also by those on OBT Book, Avi’s Spreadsheets, STORM,
and/or any other hedging or risk strategies used.

Response to Request No.3: Defendant objects to Request 3 because it calls for
documents and information that are not in Defendant’s possession, custody or control. Defendant
further objects to Request 3 because it contains vague and undefined terms, including “Avi’s
Spreadsheets” and “STORM,” which make the Request unintelligible. Defendant further objects
to Request 3 because it calls for documents that are not relevant to the parties’ claims or defenses
and not proportional to the needs of the Action, and it is overly broad and unduly burdensome

~ and requires unreasonable efforts or expense on behalf of Defendant disproportionate to the
needs of the Action, including because it calls for “All Documents and Communications” that
purport to relate to a broad range of vaguely defined topics (e.g., “Defendant’s trading and

hedging activities since .. March 2011”), and which are not limited by any reasonable time
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 21 of 37

period. Defendant further objects to Request 3 because it seeks documents and information
related to claims that predate May 9, 2016 and are barred by the Settlement Agreement.
Defendant further objects to Request 3 because it calls for documents to be produced in a manner
other than the manner in which they are kept in the ordinary course of business, Defendant
further objects to Request 3 to the extent it calls for the production of confidential, proprietary
and/or sensitive information of Northland and/or Hedge and thus could be produced only upon the
Court’s issuance of a confidentiality or protective order governing the disclosure of such
information. Defendant will not produce documents in response to Request 3.

Request No. 4 All Documents and Communications with Northland’s FCMs
including but not limited to those between You and (i) ADMIS (the account at which Plaintiff's
PILOT was traded between 2014-2015); (ii) Jefferies (during the period March 2014 when
Plaintiff's ELS was opened; (iii) FCStone (During the period March 2014 until and March 2015)
which includes the transfer of deals out of ADMIS. Include all terms of reference, account
opening documents, powers of attorneys, emails with metadata, communications related to
closing or opening your accounts, bank wires to and from the accounts and the transfer of deals
from Jefferies to ADMIS and FCStone.

Response to Request No. 4: Defendant objects to Request 4 because it calls for
documents and information that are not in Defendant’s possession, custody or control. Defendant
further objects to Request 4 because it contains vague and undefined terms, including “Plaintiff's
PILOT,” “ELS” and “FCStone,” which make the Request unintelligible. Defendant further
objects to Request 4 because it because it calls for documents and information that are not
relevant to the parties’ claims or defenses and not proportional to the needs of the Action, and it

is overly broad and unduly burdensome and requires unreasonable efforts or expense on behalf
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 22 of 37

of Defendant disproportionate to the needs of the Action, including because it calls for “All
documents and communications” between Defendant and third parties including a broad range of
documents (e.g., “all terms of reference, account opening documents, powers of attorneys, emails
with metadata, communications related to closing or opening your accounts, bank wires to and
from the accounts and the transfer of deals ...”) that purport to relate to a vaguely defined topic
(e.g., “the transfer of deals out of ADMIS”). Defendant further objects to Request 4 because it
seeks documents and information related to claims that predate May 9, 2016 and are barred by
the Settlement Agreement. Defendant further objects to Request 4 to the extent it calls for the
production of confidential, proprietary and/or sensitive information of Northland and/or Hedge
and thus could be produced only upon the Court’s issuance of a confidentiality or protective order
governing the disclosure of such information. Defendant will not produce documents in response
to Request 4.

Request No. § All Documents and Communications related to Northland’s
account opening with Advantage Futures (as described in FAC {f] 180 el seq), and all
compliance rules, NFA, CFTC and CEA rules, as well as all company internal policies and
procedures, and controls, that would have governed Larkin’s ability to open the Advantage
Futures account for Northland, and/or make profit sharing payments to Plaintiff, without your
knowledge, permission and consent.

Response_to Request No, 5: Defendant objects to Request 5 because it calls for
documents and information that are not in Defendant’s possession, custody or control. Defendant
further objects to Request 5 because it calls for documents and information that are not relevant
to the parties’ claims or defenses and not proportional to the needs of the Action, and it is overly

broad and unduly burdensome and requires unreasonable efforts or expense on behalf of
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 23 of 37

Defendant disproportionate to the needs of the Action, including because it calls for “All
documents and communications,” “all compliance rules,” and “all company internal policies and
procedures, and controls ....” Defendant further objects to Request No. 5 because it calls for
documents related to events that Plaintiffs allege were “concealed” from Defendant (see, ¢.g.,
Compl. J 180). Defendant will not produce documents in response to Request 5.

Request No. 6 All Documents and Communications related to policies and
procedures and oversight of (i) withdrawal and transfers from Northland and Hedge’s accounts
to Larkin’s personal accounts (ii) withdrawal and transfers from of Customers premiums
collected in the sale of options to pay expenses (iii) withdrawal and transfers of Customers
premiums from FCM Accounts (iv) any other money management oversight in the Company

~ accounts (v) Larkin’s ability to pay third parties or contractors without anyone in the Company’s
oversight.

Response to Request No. 6: Defendant objects to Request 6 because it calls for
documents and information that are not in Defendant's possession, custody or control. Defendant
further objects to Request 6 because it is vague and unintelligible and calls for documents and
information that are not relevant to the parties’ claims or defenses and not proportional to the
needs of the Action. Defendant further objects to Request 6 because it is overly broad and
unduly burdensome and requires unreasonable efforts or expense on behalf of Defendant
disproportionate to the needs of the Action, including because it calls for “All Documents and
Communications” that purport to relate to a broad range of vaguely defined topics and which are
not limited by any reasonable time period. Defendant further objects to Request 6 to the extent it
seeks documents and information related to claims that predate May 9, 2016 and are barred by

the Settlement Agreement. Defendant also objects to Request 6 to the extent it calls for
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 24 of 37

documents related to events that Plaintiffs allege were “concealed” from Defendant. Defendant
further objects to Request 6 to the extent it calls for the production of confidential, proprietary
and/or sensitive information of Northland and/or Hedge and thus could be produced only upon the
Court's issuance of a confidentiality or protective order governing the disclosure of such
information. Defendant will not produce documents in response to Request 6.

Request No. 7 Produce all Documents and Communications, that you relied upon,
in not notifying Plaintiff, that (i) Defendants had created a duplicate shadow system to monitor
risks and migrate their hedging and trading strategy now called OBT Book (See FAC{{ 9) and
(ii) Defendants had transferred dozens of unauthorized transactions or Jefferies transactions into
the ADMIS Account (See FAC $f 99) (iii) to notify or not notify Customers that their gallons
were being hedged in a new OBT Book. Include in your answer, any company operating
procedures, direct communications from management, oral or verbal instructions from
Defendants Larkin, Lothrop, the CFO or any other officer of Northland or Hedge, corporate
communications and memos, directives of any kind, related to the foregoing activities.

Response to Request No. 7: Defendant objects to Request 7 because it calls for
documents and information that are not in Defendant’s possession, custody or control.

_ Defendant further objects to Request 7 because it contains vague and undefined terms, including
“duplicate shadow system,” “Jeffries transactions” and “new OBT Book” which make the
Request unintelligible. Defendant further objects to Request 7 because it is vague and
unintelligible (e.g., it calls for “all documents and communications” that Defendant allegedly
relied on in not taking certain action). Defendant further objects to Request 7 because it calls for
documents and information that are not relevant to the parties’ claims or defenses and not

proportional to the needs of the Action, and it is overly broad and unduly burdensome and
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 25 of 37

requires unreasonable efforts or expense on behalf of Defendant disproportionate to the needs of
the Action. Defendant further objects to Request 7 because it is not limited by any reasonable
time period, Defendant further objects to Request 7 to the extent it seeks documents and
information related to claims that predate May 9, 2016 and are barred by the Settlement
Agreement. Defendant also objects to Request 7 to the extent it calls for documents related to
events that Plaintiffs allege were “concealed” from Defendant. Defendant further objects to
Request 7 because it calls for documents to be produced in a manner other than the manner in
which they are kept in the ordinary course of business. Defendant further objects to Request 7 to
the extent it calls for the production of confidential, proprietary and/or sensitive information of
Northland and/or Hedge and thus could be produced only upon the Court’s issuance of a
confidentiality or protective order governing the disclosure of such information. Defendant will
not produce documents in response to Request 7.

Request No. 8 All. Documents and Communications related to independent
analysis and quantifications performed, reviewed, or overseen by YOU on the trading and
hedging activities in the ADMIS account during the period March 2014 until March 2015, during
the period Plaintiff's PILOT of STORM was active, that was mandated under Engagement Letter
5, related to P&L, risk, profitability, margin and cashflow, and valuation or any other analysis.
Include without limitation analysis of all the unauthorized Jefferies transactions that were
included in that PILOT during the foregoing period. (See FAC {J 99)

Response to Request No. 8: Defendant objects to Request 8 because it calls for
documents and information that are not in Defendant’s possession, custody or control.

Defendant further objects to Request 8 because it contains vague and undefined terms, including

“Plaintiff's PILOT of STORM,” “P&L, risk, profitability, margin and cashflow, and valuation or
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 26 of 37

any other analysis” and “unauthorized Jefferies transactions,” which make Request 8
unintelligible, Defendant further objects to Request 8 because it calls for documents that are not
relevant to the parties’ claims or defenses and not proportional to the needs of the Action, and it
is overly broad and unduly burdensome and requires unreasonable efforts or expense on behalf
of Defendant disproportionate to the needs of the Action, including because it calls for “All
Documents and Communications” related to a broad range of transactions. Defendant further
objects to Request 8 because it seeks documents and information related to claims that predate
May 9, 2016 and are barred by the Settlement Agreement. Defendant further objects to Request
8 to the extent it calls for the production of documents containing confidential and proprietary
information of Northland and/or Hedge and thus could be produced only upon the Court's
issuance of a confidentiality or protective order governing the disclosure of such information.
Defendant will not produce documents in response to Request 8.

Request No. 9 All Communications, including but not limited to emails with meta
data, instant messengers, yahoo messengers, Trillian messengers, text messengers, FTP logs,
phone calls with logs and transcripts, and other methods of transmission of communications,
between you and Defendants, or any third parties, related in any way to Plaintiff, Plaintiff's
engagements and Settlements, STORM, OBT Book, FAT Test and the subject matter of this
Complaint, Separate your response by Communications with each of the following Defendants,
(a) Aviral Chopra, (b) Daniel Lothrop, (c) Kirt Blanchart, (d) Richard Larkin, (e.) Adam Larkin,
(f) Mark Stillman, (g) Katie Larkin and (h) all others who were aware of or copied on
Communications related to STORM or OBT.

Response_to Request No. 9: Defendant objects to Request 9 because it calls for

documents and information that are not in Defendant’s possession, custody or control.

I
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 27 of 37

Defendant further objects to Request 9 because it contains vague and undefined terms, including
“Plaintiff's engagements and Settlements” and “STORM,” which make it unintelligible.
Defendant further objects to Request 9 because it calls for documents and information that are
not relevant to the parties’ claims or defenses and not proportional to the needs of the Action.
Defendant further objects to Request 9 because it is overly broad unduly burdensome and
requires unreasonable efforts or expense on behalf of Defendant disproportionate to the needs of
the Action, including because it calls for “All” communications (written and otherwise) between
(a) Defendant and several individuals who have to relation to the events alleged in the
Complaint, and (b) Defendant and the other “Defendants or any third parties, related any way” to
a broad range of vaguely defined topics including “the subject matter” of the Complaint which
comprises 69 pages and 320 paragraphs. Defendant further objects to Request 9 because it is not
limited by any reasonable time period and calls for documents to be produced in a manner other
than the manner in which they are kept in the ordinary course of business. Defendant further
objects to Request 9 to the extent it seeks documents and information related to claims that
predate May 9, 2016 and are barred by the Settlement Agreement. Defendant will not produce
documents in response to Request 9.

Request No. 10 All Documents and Communications related to Risk Management
Software Programs, including the Names and Contact Information, and ser Manuals of such
vendors, and/or in-house analytical tools, or spreadsheets used to store or access trades, perform
valuations on, perform any tasks on and/or calculate risk whatsoever on trades in (i) Avi’s
Spreadsheets (ii) STORM Pilot (iii) OBT Book and (iv) all other hedging and trading strategies.
Include without limitation all Documents and Communications related to the “dozens of risk

management vendors” that Defendant reviewed as alleged in the Complaint (FAC {] 75), prior to

12
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 28 of 37

retaining Plaintiff.
Response to Request No, 10: Defendant objects to Request 10 because it calls for
documents and information that are not in Defendant’s possession, custody or control.

Defendant further objects to Request 10 because it contains vague and undefined terms,

a9 be

contains vague and undefined terms, including “Risk Management Software Programs,” “ser

Manuals,” “Avi’s Spreadsheets” and “STORM Pilot” which makes the Request unintelligible.
Defendant further objects to Request 10 because it calls for documents that are not relevant to
the parties’ claims or defenses and not proportional to the needs of the Action, and it is overly
broad and unduly burdensome and requires unreasonable efforts or expense on behalf of
Defendant disproportionate to the needs of the Action because it calls for “all Documents and
Communications” related to a wide range of vaguely defined topics (e.g., “Risk Management
Software Programs,” “ser Manuals,” “in-house analytic tools,” “Avi’s Spreadsheets,” “STORM
Pilot,” (“OBT Book,” “all other hedging and trading strategies” and related to “dozens of risk
management vendors ....”). Defendant further objects to Request 10 because it is not limited
by any reasonable time period and calls for documents to be produced in a manner other than
the manner in which they are kept in the ordinary course of business, Defendant further objects
to Request 10 because it seeks documents and information related to claims that predate May 9,
2016 and are barred by the Settlement Agreement. Defendant further objects to Request 10 to
the extent it calls for the production of confidential, proprietary and/or sensitive information of
Northland and/or Hedge and thus could be produced only upon the Court’s issuance of a
confidentiality or protective order governing the disclosure of such information, Defendant will
not produce documents in response to Request 10.

Request No. 11 All Documents and Communications related Your analysis and

13
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 29 of 37

internal reconciliations agreed to Engagement Letter 5, Para (d)(4)' and Northland requirement in
“signing off that all statements between STORM™ and Archer and its internal Middle Office and
Back Office protocols are reconciled”, Include specifically your analysis and reconciliations of
profitability, P&L, valuations margin required at ADMIS, the BigC, risk and cashflow and
accounting, and spreadsheets or independent validations to certify the margin, cashflow and risk
on the Northland Trading Accounts since 2011 until present date.

Response to Request No. 11: Defendant objects to Request 11 because it calls for
documents and information that are not in Defendant’s possession, custody or control,
Defendant further objects to Request 11 because it contains vague and undefined terms,
including “Your analysis and internal reconciliations agreed to Engagement Letter 5, Paragraph
(d)(4) and Northland requirement,” “the BigC,” “risk and cashflow and accounting,” and
“margin cashflow and risk,” which make the Request unintelligible. Defendant further objects to
Request 11 because it calls for documents that are not relevant to the parties’ claims or defenses
and not proportional to the needs of the Action, and it is overly broad and unduly burdensome
and requires unreasonable efforts or expense on behalf of Defendant disproportionate to the

needs of the Action, including because it calls for “all Documents and Communications...”
related to steps Defendant was allegedly obligated to undertake. Defendant further objects to
Request 11 because it calls for documents that are not limited by a reasonable time period.
Defendant further objects to Request 11 because it seeks documents and information related to
claims that predate May 9, 2016 and are barred by the Settlement Agreement. Defendant will not
produce documents in response to Request 11.

Request No. 12 All Documents and Communications related to You providing

 

' Northland shall be responsible for reviewing the Archer Financial broker statement and comparing it to Timetrics
Daily P&L Report on a daily basis and signing off that all statements between STORM™ and Archer and its internal
Middle Office and Back Office protocols are reconciled by 9am the following business moming.”

14
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 30 of 37

notice of any discrepancy in the Daily P&L Report or Weekly Revenue Share Report as required
under the Early Notification provisions under the Engagement Letter 5, Para 9,¢.(i).?

Response to Request No, 12: Defendant objects to Request 12 because it calls for
documents and information that are not ‘in Defendant’s possession, custody or control.
Defendant further objects to Request 12 because it calls for documents that are not relevant to the
parties’ claims or defenses and not proportional to the needs of the Action, and it is overly broad
and unduly burdensome and requires unreasonable efforts or expense on behalf of Defendant
disproportionate to the needs of the Action, including because it calls for “all Documents and
Communications” related to action Defendant was allegedly obligated to undertake. Defendant
further objects to Request 12 because it seeks documents and information related to claims that
predate May 9, 2016 and are barred by the Settlement Agreement. Defendant will not produce
documents in response to Request 12.

Request No, 13 All Documents and Communications related to internal Middle
Office and Back Office protocols, measures and controls of risk limits at Northland and Hedge,
procedures to increase or decrease Risk Capital limits, since Plaintiff was engaged in March
2011 until present date.

Response to Request No, 13: Defendant objects to Request 13 because it calls for
documents and information that are not in Defendant’s possession, custody or control.

Defendant objects to Request 13 because it contains vague and undefined terms, including

“Middle Office and Back Office” and “Risk Capital Limits” which make the Request

 

2 9(c). (i) Early Notification: Additionally, in accordance with the Daily and Weekly Procedures identified in
Paragraph 4.(d), Timetrics shall report to Northland on a daily basis the Daily P&L Report and on a weekly basis the
Weekly Revenue Share Report which shall include the current Trading Improvement and forecasted revenue share
to both Northland and Timetrics and Trading Royalty. Northland shall notify Timetrics by Tuesday at 9am of each
week, if it notices in advance a discrepancy in the anticipated revenue share and Monthly Trading Royalty ("Early
Notification"), so that the parties can promptly resolve the discrepancy in advance of the month close. Failure to
provide such early notification shall render any dispute of the final Monthly Trading Royalty invoice invalid.

15
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 31 of 37

unintelligible. Defendant further objects to Request 13 because it calls for documents that are
not relevant to the parties’ claims or defenses and not proportional to the needs of the Action,
and it is overly broad and unduly burdensome and requires unreasonable efforts or expense on
behalf of Defendant disproportionate to the needs of the Action because it calls for “all
Documents and Communications related to internal Middle Office and Back Office protocols
....” over an eight-year period. Defendant will not produce documents in response to Request
13. Defendant further objects to Request 13 to the extent it seeks documents and information
related to claims that predate May 9, 2016 and are barred by the Settlement Agreement.
Defendant also objects to Request 13 to the extent it calls for documents related to events that
Plaintiffs allege were “concealed” from Defendant. Defendant will not produce documents in
response to Request 13,

Request No. 14 All Documents and Communications related to risk analysis
performed or overseen by You, Defendants or any outside vendor or third party on (i) Aviral
Chopra’s hedging and trading activities since 2011 when Plaintiff was hire until the date he
resigned in April 2014. (include the names of the person(s) who conducted the analysis); (ii) the
PILOT during which Plaintiff's STORM system was being used during the period August 2014
until March 2015; (iii) the OBT Book since inception until present date; (iv) all other trading and
hedging strategies conduct at Northland and Hedge on customer gallons.

Response to Request No. 14: Defendant objects to Request 14 because it calls for
documents and information that are not in Defendant’s possession, custody or control. Defendant
objects to Request 14 because it contains vague and undefined terms, including “the PILOT,”
“Plaintiff's STORM System” and “all other trading and hedging strategies conduct at Northland

and Hedge on customer gallons,” which make the Request unintelligible. Defendant further

16
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 32 of 37

objects to Request 14 because it calls for documents that are not relevant to the parties’ claims or
defenses and not proportional to the needs of the Action, and it is overly broad and unduly
burdensome and requires unreasonable efforts or expense on behalf of Defendant
disproportionate to the needs of the Action, including because it calls for documents related to a
broad range of vaguely defined topics (e.g., “all Documents and Communications related to risk
analysis performed or overseen by [Bramante], Defendants or any outside vendor or their party”
regarding four broad categories) and it is not limited by any reasonable time period. Defendant
further objects to Request 14 because it seeks documents and information related to claims that
predate May 9, 2016 and are barred by the Settlement Agreement. Defendant also objects to
Request 14 to the extent it calls for documents related to events that Plaintiffs allege were
“concealed” from Defendant. Defendant further objects to Request 14 because it calls for
documents to be produced in a manner other than the manner in which they are kept in the
ordinary course of business. Defendant will not produce documents in response to Request 14.

Request No, 15 All Documents and Communications related to technological
changes made to systems, models, spreadsheets at Northland and Hedge including but not
limited to the changes to Traderbase, MarginTrak, Hedgelnsite, execution platforms, and all
other models, spreadsheets, accounting programs, trading platforms, financial reporting, pricing
models for offering options to Hedge and Northland Customers, customers sales, offerings to
customers, and monitoring of risk, including the OBT Book, since Plaintiff's retention in 2011
until present date.

Response to Request No, 15: Defendant objects to Request 15 because it calls for
documents and information that are not in Defendant’s possession, custody or control.

Defendant objects to Request 15 because it contains vague and undefined terms, including
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 33 of 37

“technological changes,” which make the Request unintelligible, Defendant further objects to
Request 15 because it calls for documents that are not relevant to the parties’ claims or defenses
and not proportional to the needs of the Action, and it is overly broad and unduly burdensome
and requires unreasonable efforts or expense on behalf of Defendant disproportionate to the
needs of the Action, including because it calls for “All Documents and Communications”
related to a broad range of vaguely defined categories and it calls for documents from an eight-
year period. Defendant further objects to Request 15 because seeks documents and information
related to claims that predate May 9, 2016 and are barred by the Settlement Agreement.
Defendant also objects to Request 15 to the extent it calls for documents related to events that
Plaintiffs allege were “concealed” from Defendant. Defendant further objects to Request 15 to
the extent it calls for the production of confidential, proprietary and/or sensitive information of
Northland and/or Hedge and thus could be produced only upon the Court’s issuance of a
confidentiality or protective order governing the disclosure of such information. Defendant will
not produce documents in response to Request 15.

Request No. 16 All Documents and Communications with any IT personnel or
people who performed those technological changes, or otherwise serviced your computers,
servers, email accounts, hard-drives, made changes to any platforms that held and stored the
trading and accounting information related to STORM, OBT Book and other trading and hedging
information.

Response to Request No. 16: Defendant objects to Request 16 because it calls for
documents and information that are not in Defendant’s possession, custody or control,
Defendant objects to Request 16 because it contains vague and undefined terms, including

“technological changes” and “STORM,” which make the Request unintelligible. Defendant

18
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 34 of 37

further objects to Request 16 because it calls for documents that are not relevant to the parties’
claims or defenses and not proportional to the needs of the Action, and it is overly broad and
unduly burdensome and requires unreasonable efforts or expense on behalf of Defendant
disproportionate to the needs of the Action, including because it calls for “All Documents and
Communications” with “any IT Personnel or people” who did performed a broad range of
vaguely defined services over an undefined time period, Defendant further objects to Request 16
because it seeks documents and information related to claims that predate May 9, 2016 and are
barred by the Settlement Agreement. Defendant also objects to Request 16 to the extent it calls
for documents related to events that Plaintiffs allege were “concealed” from Defendant.
Defendant will not produce documents in response to Request 16.

Request No, 17 All Documents and Communications related to ALL Compliance,
regulations and laws that You are required to abide by, including CEA NFA, CFTC and other
compliance rules, CTA disclosure documents, disclosures to customers and regulators, and other
disclosures related to the selling of options to customers of Hedge, segregation of duties between
Hedge and Northland, trading floor operations of Northland and hedging and trading of gallons
as described in this Complaint.

Response to Request No.17: Defendant objects to Request 17 because it calls for
documents and information that are not in Defendant’s possession, custody or control.

Defendant further objects to Request 17 because it calls for documents and information that are
not relevant to the parties’ claims or defenses and not proportional to the needs of the Action.
Defendant further objects to Request 17 because it is unduly burdensome and requires
unreasonable efforts or expense on behalf of Defendant disproportionate to the needs of the

Action, including because it is not limited by any reasonable time period. Defendant further

19
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 35 of 37

objects to Request 17 because it seeks documents and information related to claims that predate
May 9, 2016 and are barred by the Settlement Agreement. Defendant also objects to Request
17 to the extent it calls for documents related to events that Plaintiffs allege were “concealed”
from Defendant. Defendant further objects to Request 17 to the extent it calls for the
production of confidential, proprietary and/or sensitive information of Northland and/or Hedge
and thus could be produced only upon the Court’s issuance of a confidentiality or protective
order governing the disclosure of such information. Defendant will not produce documents in
response to Request 17,

Request No. 18 Electronic copies of the output from all financial statements or
accounting reports, prepared by YOU related to STORM, OBT Book, and Avi’s spreadsheets,
including Documents related to and showing the detailed position or accounting or financial
statements and any other statements YOU reviewed or prepared related to the deals managed in
the OBT BOOK, (in CSV or SPREADSHEET format), which means all positions, including a
detailed CSV record of all customer transactions and offsetting exchange traded options and
futures transactions, from the date of inception of the OBT Book since present date. Separate the
foregoing by NYMEX delivery month.

Response to Request No. 18: Defendant objects to Request 18 because it calls for
documents and information that are not in Defendant’s possession, custody or control.

Defendant further objects to Request 18 because it contains vague and undefined terms,
including “STORM” and “Avi’s Spreadsheets,” which make the Request unintelligible.
Defendant further objects to Request 18 because it calls for documents that are not relevant to
the parties’ claims or defenses and not proportional to the needs of the Action, and it is overly

broad and unduly burdensome and requires unreasonable efforts or expense on behalf of

20
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 36 of 37

Defendant that are disproportionate to the needs of the Action, including because it seeks

_ “copies of the output from all financial statements or accounting reports” prepared by
Defendant related to a broad range of vaguely defined topic. Defendant further objects to
Request 18 because it is not limited by any reasonable time period and calls for documents to
be produced in a manner other than the manner in which they are kept in the ordinary course of
| business. Defendant further objects to Request 18 because it seeks documents and information
related to claims that predate May 9, 2016 and are barred by the Settlement Agreement.
Defendant also objects to Request 18 to the extent it calls for documents related to events that
Plaintiffs allege were “concealed” from Defendant. Defendant further objects to Request 18 to
the extent it calls for the production of confidential, proprietary and/or sensitive information of
Northland and/or Hedge and thus could be produced only upon the Court’s issuance of a
confidentiality or protective order governing the disclosure of such information. Defendant will
not produce documents in response to Request 18.

Request No, 19 All Documents and Communications related to Defendants and
their affiliates, balance sheets, assets and liabilities, credit worthiness, financial solvency, credit
lines, liquidity, credit rating since Plaintiff was hired in 2011 until present date.

Response to Reques : Defendant objects to Request 19 because it is overly broad and
unduly burdensome and calls for documents and information that are not relevant to the parties’
claims or defenses and not proportional to the needs of the Action. Defendant further objects to
Request 19 to the extent it calls for documents and information that are not in Defendant's
possession, custody or control. Defendant will not produce documents in response to Request

Lo;

21
Case 1:19-cv-08345-MKV-DCF Document 93-4 Filed 11/19/20 Page 37 of 37

R 20 All Documents and Communications related to Defendants’ ability
to pay any judgement or award of damages in this litigation, including without limitation related
to available assets (tangible or intangible), equity of Defendants’ businesses, and other financial
iohiengy and credit related information.

Response to Request No. 20: Defendant objects to Request 20 because it is overly broad
and unduly burdensome and calls for documents and information that are not relevant to the
parties’ claims or defenses and not proportional to the needs of the Action. Defendant further
objects to Request 20 to the extent it calls for documents and information that are not in
Defendant’s possession, custody or control. Defendant will not produce documents in response

to Request 20.

Dated: Uniondale, New York
July 31, 2020

WESTERMAN BALL EDERER MILLER
ZUCKER & SHARFSTEIN, LLP

By:  /s/ Ellen Tobin, Esq.
Ellen Tobin, Esq.
1201 RXR Plaza
Uniondale, New York 11566
(516) 622-9200
Attorneys for Defendants

TO: Levin-Epstein & Associates, P.C.
420 Lexington Avenue, Suite 2525
New York, NY 10017
Joshua@levinepstein.com
Attorneys for Plaintiff The A Star Group, Inc. d/b/a Timetrics

Samantha Siva Kumaran
119 West 72nd Street #204
New York, NY 10023
samantha@timetricsrisk.com
Plaintiff Pro Se

02242735

22
